603 F.2d 762
102 L.R.R.M. (BNA) 2567, 86 Lab.Cas.  P 11,519
SERVOMATION, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 78-2737.
United States Court of Appeals,Ninth Circuit.
Aug. 31, 1979.Rehearing Denied Sept. 26, 1979.

Samuel L. Holmes, Angell, Adams & Holmes, San Francisco, Cal., for petitioner.
Lee Jackson, N.L.R.B., Washington, D. C., argued, for respondent.
On Application for Review of an Order of the National Labor Relations Board.
Before ELY and SNEED, Circuit Judges, and EAST,* District Judge.
PER CURIAM:


1
Pursuant to 29 U.S.C. § 160(f), Servomation, Inc. has petitioned for review of a Decision and Order of the National Labor Relations Board, issued on July 21, 1978, and reported at 237 N.L.R.B. No. 10.  The respondent Board has cross-applied for enforcement of its Order.


2
A careful review of the entire record clearly leads us to the conclusion that the relevant findings of the Administrative Law Judge that were unanimously adopted by the Board are supported by substantial evidence.1  Additionally, we reject petitioner's argument that the Board's Decision and Order did not meet the requirements of Section 8(c) of the Administrative Procedure Act, 5 U.S.C. § 557(c),2 because the Board failed to state its reasons for overruling each of the exceptions to the decision of the Administrative Law Judge.  As we see it, the Board satisfied the requirements of this Section in its review and adoption of the findings, conclusions, and rationale of the Administrative Law Judge.  See Borek Motor Sales, Inc. v. N. L. R. B., 425 F.2d 677, 681-82 (7th Cir.), Cert. denied, 400 U.S. 823, 91 S.Ct. 45, 27 L.Ed.2d 52 (1970).


3
Accordingly, the petition for review is denied, and the Board's cross-petition for enforcement of its order is granted.


4
SO ORDERED.



*
 The Honorable William G. East, Senior United States District Judge, District of Oregon, sitting by designation


1
 The Board concluded that one of the Administrative Law Judge's findings, not here relevant, was without factual support in the record; thus, the Board did not adopt or rely upon it


2
 That Section provides in relevant part:
The record shall show the ruling on each finding, conclusion, or exception presented.  All decisions, including initial, recommended, and tentative decisions, are a part of the record and shall include a statement of
(A) findings and conclusions, and the reasons or basis therefor, on all the material issues of fact, law, or discretion presented on the record.